                          


                     

                     

                     

                                                     81,7('67$7(6',675,&7&2857
                                                   1257+(51',675,&72)&$/,)251,$
                                                             2$./$1'',9,6,21
                        $/)$6,*0$86$,1&D'HODZDUH               &DVH1RFY+6*
                          FRUSRUDWLRQ                                  
                                                                      
                                           3ODLQWLII                  25'(5DENYING$'0,1,675$7,9(
                                                                      027,21)25&$6(0$1$*(0(17
                          YV                                           &21)(5(1&(
                       
                          ),567'$7$%$1.,1&D
                       0LVVRXULFRUSRUDWLRQ
                          
                    
                                           'HIHQGDQW
                    

                              %HIRUHWKH&RXUWLVDQDGPLQLVWUDWLYHPRWLRQSXUVXDQWWR/RFDO5XOHWRVHWD&DVH

                       0DQDJHPHQW&RQIHUHQFH

                              +DYLQJFRQVLGHUHGWKHSDSHUVVXEPLWWHGLQVXSSRUWRIDQGLQRSSRVLWLRQWRWKHPRWLRQDQG

                       WKH DUJXPHQWV RI FRXQVHO WKH &RXUW KHUHE\ 6(76 WKH &DVH 0DQDJHPHQW &RQIHUHQFH IRU 

                       SP RQ BBBBBBBBBBBBBBBBBBBBBB  LQ &RXUWURRP  )RXUWK )ORRU 2DNODQG WR GLVFXVV D
                                                                                        ISTRIC
                                                                               T ES D         TC
                                                                             A
                     VFKHGXOHIRUGLVFRYHU\DQGDQH[SHGLWLRXVUHVROXWLRQWRWKLVFDVH
                                                                            T
                                                                                                           O
                                                                              S




                                                                                                            U


                                 ,7,66225'(5('
                                                                             ED




                    
                                                                                                             RT
                                                                         UNIT




                                                                                                  D
                       'DWHG0DUFKBBB
                                        10                                                 DENIE
                                                                                                                 R NIA




                    
                                                                     
                                                                                                              m Jr.
                                                                                                 S. Gillia
                                                                         NO




                                                                     +$<:22'6*,//,$0-5
                                                                                            w o o d
                                                                                        a y
                                                                                                                 FO




                                                                             J u d ge H
                                                                     81,7('67$7(6',675,&7-8'*(
                                                                          RT




                    
                                                                                                             LI




                                                                                 ER
                                                                             H




                                                                                                            A




                                                                                    N                     C
                                                                                                         F
                                                                                           D IS T IC T O
                                                                                              R
                    
                    
DOCUMENT PREPARED
ON RECYCLED PAPER
